



Time-Vesting
Restricted Stock Grant - U.S. Taxpayers
 
BRIGHTSPHERE INVESTMENT GROUP INC.
EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
, 20 (the “Grant Date”) between BrightSphere Investment Group Inc., a Delaware
corporation (the “Company”), and the Participant (the “Participant”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the BrightSphere Investment Group Inc. Equity
Incentive Plan (the “Plan”) for the benefit of the employees of the Company and
its Subsidiaries; and
 
WHEREAS, the Committee, as defined in the Plan, has authorized the Award to the
Participant of shares of Restricted Stock under the Plan, on the terms and
conditions set forth in the Plan and in this Agreement;
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Participant hereby agree as follows:
 
1.                                      Definitions.
 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Plan.
 
2.                                      Award of Restricted Stock.
 
The Committee hereby grants to the Participant, on the Grant Date set forth
above, of Restricted Stock.
 
3.                                      Vesting of Restricted Stock.
 
The shares of Restricted Stock will become non-forfeitable and the Risk of
Forfeiture shall lapse on the vesting dates (the “Vesting Dates”) and in the
proportions described below, provided that the Participant is continuously
employed by the Company or an Affiliate until the applicable Vesting Date.
 
Percentage of Shares Vesting
 
Vesting Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
4.                                      Forfeiture of Restricted Stock.
 
If the Participant’s employment with the Company and its Affiliates terminates
prior to a Vesting Date for any reason, except as described in Section 5, any
unvested Restricted Stock (including any dividends related to the Restricted
Stock for which the record date occurs on or after the date of termination)
shall automatically be forfeited, all of the Participant’s rights to and
interest in the Restricted Stock shall terminate without payment of
consideration, and the beneficial ownership of the forfeited Restricted Stock
shall be transferred to an employee benefit trust established by the Company or
a Subsidiary of the Company.  Notwithstanding the foregoing, any consideration
paid by the Participant for any share of Restricted Stock shall be returned to
the Participant upon forfeiture of such share of Restricted Stock.
 


1

--------------------------------------------------------------------------------





5.                                      Accelerated Vesting Upon Certain
Terminations.
 
If the Participant’s employment with the Company and its Affiliates terminates
prior to a Vesting Date as a result of the Participant’s: (a) death;
(b) disability for which the Participant qualifies for benefits under a
long-term disability plan sponsored by the Company or an Affiliate; or
(c) involuntary termination without Cause, the Committee may, in its sole
discretion, (i) provide that the Participant’s Restricted Stock shall not be
forfeited in accordance with Section 4, and that the Risk of Forfeiture shall
lapse and all unvested Restricted Stock shall become fully vested and
nonforfeitable upon such termination of employment; or (ii) where the
Participant is subject to a post-termination covenant not to compete with the
Company and/or its Affiliates that constitutes a Risk of Forfeiture, provide
that the Participant’s Restricted Stock shall not be forfeited in accordance
with Section 4 upon such termination of employment, and that the Risk of
Forfeiture shall lapse upon the earlier of (A) the applicable Vesting Date; and
(B) the expiration of the noncompete period, provided, however, that the
Participant complies with the covenant not to compete through to such date.
 
In addition, notwithstanding Section 4, the Committee may, upon the termination
of a Participant’s employment in circumstances which, in the sole discretion of
the Committee, which need not be uniformly applied with respect to similarly
situated Participants, constitute a “retirement” from the Company and its
Affiliates, elect to Accelerate all or a portion of the Restricted Stock, which
shall thereupon become fully vested and nonforfeitable.
 
6.                                      Restriction on Transferability.
 
Except as provided in the Plan, until the lapse of the Risk of Forfeiture, the
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon the death of the Participant.
 
7.                                      Voting and Dividend Rights.
 
The Participant shall have all the rights of a stockholder of Stock, including
the right to vote the shares of Restricted Stock, until such shares are
forfeited.  The Participant shall have the right to receive, free of any Risk of
Forfeiture (but subject to applicable withholding taxes) all cash and non-cash
dividends paid with respect to shares of Restricted Stock until such shares are
forfeited.
 
8.                                      Book Entry Form of Shares.
 
Shares of Restricted Stock shall be held in book-entry position through the
direct registration system of the Company’s transfer agent, provided however
that the Committee may determine that a stock certificate shall be issued in
respect of such shares of Restricted Stock. Until the Risk of Forfeiture with
respect to the Restricted Stock has lapsed, each such book entry or certificate
shall include an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and this Agreement.


9.                                      Authority of the Committee.
 
This Agreement and the Restricted Stock awarded hereunder shall be subject to
such rules and regulations as the Committee shall adopt pursuant to the Plan. 
All decisions of the Committee upon any question arising under the Plan or under
this Agreement shall be final, conclusive and binding upon the Participant and
any person claiming any interest in the Award made under this Agreement.
 
10.                               Withholding.
 
The Company shall have the right to require the Participant to remit to the
Company an amount sufficient to satisfy federal, state, local, foreign or other
withholding tax requirements if, when, and to the extent required by law in
connection with the Participant’s Award of Restricted Stock (whether so required
to secure for the Company an otherwise available tax deduction or otherwise)
prior to the delivery of any certificate or certificates, held in book-entry
position through the direct registration system of the Company’s transfer agent,
for such shares, or prior to the vesting of such shares, as applicable. The
obligations of the Company under the Plan shall be conditional on satisfaction
of all such withholding obligations and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to a Participant or to utilize any other withholding
method prescribed by the Committee from time to time.
 


2

--------------------------------------------------------------------------------





11.                               Plan Terms.
 
The terms of the Plan are hereby incorporated herein by reference.  In the event
of a conflict between the terms and conditions of this Agreement and the terms
and conditions of the Plan, the terms and conditions of the Plan shall prevail.
 
12.                               No Employment Rights.
 
The Award of Restricted Stock pursuant to this Agreement shall not give the
Participant any right to remain employed with the Company or any Affiliate.
 
13.                               Amendment.
 
The terms of this Award of Restricted Stock as evidenced by this Agreement may
be amended by the Committee without the approval of the Participant, subject
however to the limitations set out in the Plan, or may be amended by written
agreement of the Participant and the Company.  The Company reserves the right to
amend the Plan at any time, subject to any limitations set out in the Plan.
 
14.                               Governing Law.
 
This Agreement shall be governed, interpreted and enforced in accordance with
the laws of the State of Delaware, without regard to the conflict of laws
principles thereof.
 
15.                               Tax Consequences; Election Under
Section 83(b) of the Code.
 
Upon issuance of the Restricted Stock hereunder, the Participant may make an
election to be taxed upon such award under Section 83(b) of the Code.  To effect
such election, the Participant must file an appropriate election with the
Internal Revenue Service within thirty (30) days after the Grant Date and
otherwise in accordance with applicable Treasury Regulations.  The Participant
shall rely solely on the determinations of the Participant’s tax advisors or the
Participant’s own determinations, and not on any statements or representations
by the Company or any of its Affiliates or agents, with regard to all tax
matters arising in connection with this Award, including any election under
Section 83(b).  The Participant shall notify the Company in writing if the
Participant files an election pursuant to Section 83(b) of the Code with the
Internal Revenue Service within 30 days from the date of the execution of this
Agreement.  If the Participant is an employee of the Company or a Subsidiary of
the Company, the Participant’s employer intends, in the event the Company does
not receive from the Participant evidence of a Section 83(b) election filing, to
claim a tax deduction for any amount which would be taxable to the Participant
in the absence of such an election.
 
16.                               Participant Acknowledgment.
 
By executing this Agreement, the Participant hereby acknowledges that he or she
has received and read the Plan and this Agreement and that he or she agrees to
be bound by all of the terms and conditions of the Restricted Stock Award as set
forth in this Agreement, subject to the terms and conditions of the Plan.  The
Participant hereby further acknowledges and agrees that his or her right to
receive or retain this Award, any amount received pursuant to this Award (in
cash or shares of Stock), and any profit or gain realized in connection with
this Award, is subject to cancellation and recoupment in accordance with the
Company’s Claw-back Policy, as in force from time to time.  The Participant
understands that the Participant (and not the Company or any of its Affiliates)
shall be responsible for the federal, state, local or foreign tax liability and
any other tax consequences to the Participant that may arise as a result of the
transactions contemplated by this Agreement, including without limitation the
filing of an election under Section 83(b) of the Code if the Participant deems
it to be appropriate.  The Participant acknowledges that he or she has consulted
with any tax advisors he or she thinks advisable in connection with the
Restricted Stock, and is not relying, and will not rely, on the Company or any
Affiliate for any tax advice, including, without limitation, in relation to any
election pursuant to Section 83(b) of the Code.  By executing this Agreement,
the Participant hereby consents to receive documents in relation to the Plan and
this Award by electronic delivery, and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or by
a third party designated by the Company.
 




3

--------------------------------------------------------------------------------





 
BRIGHTSPHERE INVESTMENT GROUP INC.
 
 
 
 
 
 
 
By:
 
Its:
 
 
 
The Participant acknowledges that, by accepting this Award electronically, he or
she accepts this Award and agrees to be bound by the terms and conditions set
forth in this Agreement and the Plan document.









4